OPINION — AG — ** LEASE AGREEMENT — CONTRACT — STATE AGENCY ** THE PROPOSED LEASE AGREEMENT, IF PROPERLY EXECUTED BY OR UPON BEHALF OF THE OWNER OR OWNERS OF THE PROPERTY DESCRIBED THEREIN, WOULD VEST IN THE STATE INSURANCE FUND THE RIGHT TO THE USE AND OCCUPANCY OF SAID PREMISES DURING THE TERM THEREIN PROVIDED FOR, SUBJECT, OF COURSE, TO THE PAYMENT OF THE RENTALS THEREIN PRESCRIBED. (TERM, CONTRACT OF LEASE AGREEMENT, TERMS AND CONDITIONS, INSTALLMENTS, OFFICE SPACE) CITE: 85 O.S. 131 [85-131], 85 O.S. 139 [85-139], ARTICLE X, SECTION 23 (JAMES C. HARKIN)